﻿I wish to take this
opportunity, on behalf of the Government of the Republic
of the Marshall Islands, to congratulate Mr. Hennadiy
Udovenko on his election and to commend the President of
the fifty-first session of the General Assembly for a job
well done.
My delegation has stressed the importance of
sustainable development ever since we first became a
Member of the United Nations. Our convictions and our
support were most recently reiterated by His Excellency
The Honourable Imata Kabua, President of the Republic
of the Marshall Islands, at the special session of the
General Assembly to review Agenda 21. It is, and will
remain, the cornerstone of the Government’s policy, but
I must recall the sentiments that we have often voiced:
sustainable development is not the easiest path to travel
for a small country like the Marshall Islands. There are
numerous obstacles which we must face and which are
impeding our progress. Please let me try to put this into
better perspective.
Population growth in the Marshall Islands and in
many parts of the Pacific is of great concern to our
Governments. It has been as high as 4.2 per cent but now
appears to be slowing down to 3.5 per cent. This is
nevertheless far too high a figure for our small country to
sustain. With rather limited resource bases to begin with,
it is difficult to imagine what job opportunities will have
to be created for new generations. We are already facing
problems with layoffs in the public sector. Granted, it was
much too large. It was at one point almost 60 per cent of
the work force but is now down to 43 per cent. This is
still a very high number, and we are looking into all sorts
of methods of increasing private sector investment to
increase private sector employment.
But population growth also has a negative impact on
our local environment. There is a growing trend of
migration to the two main urban centres of the Marshall
Islands — Majuro, the capital, and Ebeye, close to the
United States base at Kwajalein. These areas are
becoming increasingly crowded, and there is an urgent
need to find local solutions. There is a great need to
improve urban conditions, but at the same time we also
wish to reduce the rate at which the urban centre
population grows.
In a democracy like ours, it is difficult to try to
impose any restrictions; instead, we have tried to look
into incentives. One idea that has been tried is job
creation in the outer islands. We have long been aware of
the potential that the outer islands could have if there
were only more investment in sustainable development
projects.
Population growth is causing difficulties for the
country in many diverse fields, but Government and local
authority action is making some progress. Our youth and
church groups in particular are taking up this issue as a
main concern for the future. But this is only one of many
problem which we have to face.
22


We have by no means given up on the struggle to
achieve sustainable development and the improvement of
living standards in the Marshall Islands. On the
Government side we are first of all looking at how existing
structures can be reformed and how better to utilize our
resources. We are interested in any innovations that could
help us. But it is increasingly clear that if we are to break
out of destructive cycles and move away from
unsustainable patterns, then we must all work together.
There will continue to be a need for external assistance to
the Republic of the Marshall Islands, but this can and must
be channelled in a more appropriate manner.
Last year we reported that the damage caused by
nuclear-weapons testing in the Marshall Islands was far
more extensive and devastating than previously understood.
We now know that many more islands and groups of
people were affected. The testing programme in the
Marshall Islands helped the international community
understand the effects of nuclear weapons on people and
the environment. This knowledge was a contributing factor
to the prevention of nuclear war during the cold-war era. In
the Marshall Islands, we believe that we played a
significant role in bringing about the end of the cold war.
We share the commitment of the United Nations to world
peace, security and disarmament.
There is little question that the nuclear-testing
programme in the Marshall Islands was the defining
experience of the Marshallese people in this century. The
67 nuclear-weapon tests conducted in our country and the
tests conducted on our neighbouring Pacific islands
contaminated every inch of our environment and exposed
each one of our citizens to radiation. As a result, my
Government is desperately seeking resources to address the
direct medical and environmental consequences of radiation
exposure, since we do not have sufficient funds. We are
also struggling to deal with the indirect problems of the
displacement of, and the lack of adequate medical care for,
the affected population. It places an additional burden on
our already constrained medical care resources.
We cannot solve these problems on our own, and we
feel obliged to appeal to the international community. We
certainly appreciate all efforts to address our problems
made by our former administering authority, and we are
encouraged by recent indications that the United States is
willing to address outstanding concerns. Yet present efforts
to address lingering consequences are inadequate.
Marshallese people have the basic human right, like all
people throughout the world, to a healthy and clean
environment. We are justified, therefore, in asking
assistance in restoring our lands and returning our
displaced populations to a safe environment.
In this regard the United Nations has an important
role to play. We are encouraged that the International
Atomic Energy Agency is in the process of conducting a
survey in the northern areas of the Marshall Islands. But
another body, the United Nations Scientific Committee on
the Effects of Atomic Radiation, could in our view have
a much greater role. We have noted the terms of
reference of that Scientific Committee, and we see no
reason why it cannot undertake studies that could in the
future assist those populations that are suffering from the
effects of atomic radiation. In our view it must go beyond
a simple academic understanding and have a role that
would allow more interaction with affected countries. I
was also a little puzzled by the brevity of the Scientific
Committee’s last report — only one page. We would like
to request that the Committee expand its scope of work,
to see how it could look into areas, like the Marshall
Islands, affected by nuclear tests. We would be willing to
assist the Scientific Committee in obtaining, for its
consideration, documents and declassified information
pertaining to nuclear testing and its effects on people. My
delegation intends to review this issue in the Fourth
Committee.
My country, all low-lying atolls, with no mountains,
is also facing a most serious threat of sea level rise.
While we are here discussing this issue, the effects of
erosion, storms and tide surges are already being felt in
the Marshall Islands. We are of the firm opinion that the
scientists working with the Intergovernmental Panel on
Climate Change (IPCC) have by now made such a
convincing argument about this troubling issue. This
consensus has been reflected in the acceptance by all
Governments concerned of the Second Assessment Report
of the IPCC. As a result of this acceptance of the
scientific proof, we would have expected, at the very
least, that the developed countries would agree to
undertake so-called no-regrets measures. Such measures
seek to improve efficiency and reduce waste, and to
develop alternative sources of energy. My Government
fully supports such initiatives, as they seem to us to be a
perfectly sensible way to begin addressing climate change.
But we are finding that there is resistance even to such a
modest idea aimed at trying to halt this irresponsible
waste of natural resources and fossil fuels. I have been
hearing reports that in the negotiating process there are
still those countries that seek to undermine the process
itself for their own short-term gains. I can only say that
my Government is saddened by these countries’ attitude.
23


For this reason, a Pacific regional expert group has warned
that we may have to look at our migration options, rather
than adaptation options. Are we willing to see the
disappearance of whole countries for the sake of short-term
economic gain?
A recent newspaper ad campaign here in the United
States has further attempted to add confusion and doubt in
regard to the scientific evidence, and is also spreading
alarmist doomsday scenarios for the economies of the
developed countries. This is simply a misrepresentation of
what is being discussed and of what has been proposed, as
well as what is likely to be the result if we do not act now.
I was further amazed at seeing television ads stating similar
misleading information. The question that appears to be
raised is that the developed countries will pay a heavy
financial price for ineffective measures. The suggestion here
is that climate change is a preposterous plot by developing
countries to dominate the industrialized economies. But
climate change would be costly to us all. The destruction of
small island developing States and other low-lying areas
will only be the first marker as the flood gates open for
full-blown climate change. There should be no
misconception that there is any other option except action
to significantly reduce greenhouse gas emissions. I wish to
state our position, supported by scientists, economists and
concerned people, that inaction will result in a disaster for
mankind. What we need as the first step are significant,
legally binding cuts in the greenhouse gas emissions of the
industrialized world.
Please allow me to state our gratitude to and full
support for the Secretary-General in his efforts and
proposals to reform the United Nations. His report has been
studied by our officials, and we have concluded that we
must give the Secretary-General our full backing on his
vision for a reformed United Nations. I have some
experience with the difficulties of bringing reform to an
unwilling system, and we understand fully what he is going
through. But reform is crucial if we are to have a forward-
looking and effective United Nations, a United Nations that
can assist us developing countries in our search for
sustainable development. All the national efforts of
countries like the Marshall Islands require an international
support structure that is conducive to sustainable
development goals. The United Nations has a crucial and
vital role, and we must maintain its leadership and
coordination function.
Reform of the United Nations requires that the
Member States recommit themselves to their treaty
obligations to negotiate in good faith and find the mutually
beneficial steps that we need to take. I wish to reiterate
the support which my Government has given to the
proposals that have come out of the Committee on
Contributions as a good starting point for financial
reform. Let us take these modest first steps, and then in
the next phase we can finish the reform.
Reform will also have to involve the expansion of
the Security Council. We have stated our support for
various proposals in past general debates, and we have
been involved in the working groups. Last week the
Prime Minister of Fiji reiterated their proposal to give
more prominence to the Pacific as a subregion of the
Asian Group. This is an idea that we wholeheartedly
embrace. It has captured a very important facet of the
reasons why we need to have expansion — that is, to
facilitate the participation of all countries in the Security
Council. Our countries would feel much more
comfortable with the decisions of the Security Council if
we had a better opportunity to be a member. There is also
a need to review the use and extent of the veto power,
and whether there should in fact be any new permanent
members of the Security Council. It may well be that a
more equitable rotation structure would suffice.
These are some of the most pressing issues before
this session of the General Assembly. The connection
between what occurs in the international community and
the impact the results have on individual countries should
be made clearer. The sustainable development process
that we wish to work towards requires a great effort on
the part of the Marshall Islands Government and
citizenry.
Similarly, the international community as a whole
must be involved in charting a more democratic and
cooperative future in this singular world organization. We
feel that we deserve the support of the international
community for our own efforts, and we pledge to work
constructively with the United Nations system and donor
community.










